DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-3, 8-13 and 18-20 have been amended.
Claims 1-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement filed 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments
35 USC 101 rejection
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive, in view of the accompanying amendments.  The rejection under 35 USC 101 has been withdrawn.

35 USC 102 rejection
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. However, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant's amended claims 1, 11 and 20 now require “a funding request regarding settlement of a completed interaction involving an item acquired for a first assessment, the request received from a provider of the item” and “at least a portion of the interaction information to an Application Programming Interface (API) configured to determine”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glyman et al. (U.S. Pre-Grant Publication No. 2016/0104188), (“Glyman”), in view of Alspach-Goss et al. (U.S. Pre-Grant Publication No. 2006/0053056) (“Alspach-Goss”) and Tiku et al. (U.S. Pre-Grant Publication No. 2012/0303430), (“Tiku”).

Regarding claims 1 and 11, Glyman teaches a computer-implemented method (and related system) for post-acquisition assessment matching, comprising: 
receiving, via one or more processors, interaction information associated with the completed interaction, the interaction information including an item identifier associated with the acquired item and an amount of the first assessment (para [0006], determining, by a computing system, that a user has purchased one or more products and/or services by monitoring an email account, an application, or both for information indicative that a purchase has been made); 
determine whether the item is available for a second assessment based on the item identifier (para [0006], determining, by the computing system, whether price matching, a rebate, a coupon, or any combination thereof, is available for the one or more purchased products and/or services); 
comparing, via the one or more processors, the first assessment with the second assessment (para [0006], checking, by the computing system, whether a lower price is found when price matching exists, whether a rebate is found, whether a coupon is found, or any combination thereof that is beyond a predetermined threshold); and 
in response to determining that the first assessment is higher than the second assessment based on the comparison (para [0006], when a rebate and/or price matching is found): 
adjusting, via the one or more processors, the first assessment based on the second assessment (para [0006], automatically generating and submitting a refund claim, by the computing system, for a difference in price, a rebate amount, a coupon amount, or any combination thereof); 
determining, via the one or more processors, a finalized amount for the completed interaction based on the adjusted first assessment for the item (para [0006], automatically generating and submitting a refund claim, by the computing system, for a difference in price, a rebate amount, a coupon amount, or any combination thereof); and 
causing, via the one or more processors, a settlement of the completed interaction based on the finalized amount to be transferred to the provider (para [0006], monitoring, by the computing system, for whether the refund claim was successful).

Although Glyman teaches assessment matching, Glyman does not explicitly teach a funding request regarding settlement of a completed interaction involving an item acquired for a first assessment, the request received from a provider of the item.
Alspach-Goss teaches a funding request regarding settlement of a completed interaction involving an item acquired for a first assessment, the request received from a provider of the item (para [0087], system may also use existing merchant settlement processes). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Alspach-Goss in the method of Glyman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for automatically providing a discount to consumers that does not require consumers to perform a secondary task (see Alspach-Goss, para [0005]). 

Although Glyman teaches receiving and transmitting data, Glyman does not explicitly teach transmitting, via the one or more processors, at least a portion of the interaction information to an Application Programming Interface (API) and receiving, via the one or more processors and from the API, an indication.
Tiku teaches transmitting, via the one or more processors, at least a portion of the interaction information to an Application Programming Interface (API) and receiving, via the one or more processors and from the API, an indication (para [0229], RCP includes application programming interfaces that enable third parties to create, configure, manage, modify, update, delete, report on, and enhance reward offers and marketing programs). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Tiku in the method of Glyman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved marketing and promotions platform that enables intelligent, automated (e.g., via application programming interfaces) interfaces with a reward platform (see Tiku, para [0005]). 

Regarding claims 2 and 12, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 1 and 11.  Glyman and Tiku also teach wherein the API (see Tiku, para [0009], [0229]) is configured to:
access a first database of assessments for items (para [0024], price protection service identifies the characteristics of the purchase); and 
determine whether the first database includes at least one assessment for the item different from the first assessment (para [0024], external APIs that find the webpages that are relevant for a particular good or service (e.g., URLs at different RSPs) than then the prices may be pulled in real time or near-real time in some embodiments and stored in a database). 

Regarding claims 3 and 13, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 2 and 12.  Glyman and Tiku also teach wherein the API (see Tiku, para [0009], [0229]) is configured to:
obtain at least one assessment for the item different from the first assessment from the first database (para [0024], external APIs that find the webpages that are relevant for a particular good or service (e.g., URLs at different RSPs) than then the prices may be pulled in real time or near-real time in some embodiments and stored in a database); and 
select one of the at least one obtained assessments as the second assessment (para [0025], When a price matching policy exists and a lower price is found, when a rebate is found, and/or when one or more coupons are found, price protection service checks whether the price matching, rebate, and/or coupon(s) are valid for the given purchase). 

Regarding claims 4 and 14, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 3 and 13.  Glyman also teaches wherein the selecting of the one of the at least one obtained assessments as the second assessment includes: selecting a lowest of the at least one obtained assessments (para [0025], When a price matching policy exists and a lower price is found, when a rebate is found, and/or when one or more coupons are found, price protection service checks whether the price matching, rebate, and/or coupon(s) are valid for the given purchase; para [0046]).

Regarding claims 5 and 15, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 1 and 11.  Glyman also teaches wherein adjusting the first assessment based on the second assessment includes lowering the first assessment by a reduction amount (para [0006], automatically generating and submitting a refund claim, by the computing system, for a difference in price, a rebate amount, a coupon amount, or any combination thereof).

Regarding claims 6 and 16, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 5 and 15.  Glyman also teaches further comprising: determining the reduction amount based on a difference between the first assessment and the second assessment (para [0006], automatically generating and submitting a refund claim, by the computing system, for a difference in price, a rebate amount, a coupon amount, or any combination thereof).

Regarding claims 7 and 17, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 6 and 16.  Glyman also teaches wherein determining the reduction amount includes:
obtaining a minimum assessment for the item (para [0046], Given the transaction profile (e.g., credit card that was used, RSP type, product type, etc.) and user preferences (e.g., fast vs. cheap), an optimal refund process may be identified); and 
determining the reduction amount based on a difference between the first assessment and a higher of the minimum assessment and the second assessment (para [0046], may also be the point where the price protection service determines whether to file a price drop claim or a price match claim). 

Regarding claims 8 and 18, Glyman, Alspach-Goss and Tiku teach the above method and system of claims 1 and 11.  Glyman also teaches wherein determining the finalized amount for the completed interaction based on the adjusted first assessment includes determining one or more of a tax or fee for the completed interaction based on the adjusted first assessment (para [0026], When the money is received, price protection service records that the money has been received and charges the user a fee for the service).

Regarding claim 9, Glyman, Alspach-Goss and Tiku teach the above method of claim 1.  Glyman also teaches further comprising: 
generating, via the one or more processors, a notification that includes one or more of the finalized amount for the completed interaction, the adjusted first assessment, or the second assessment (para [0048]-[0049]); and
transmitting, via the one or more processors, the notification to the provider (para [0048]-[0049], process begins with automatically generating a refund claim for the user…claim message/email).

Regarding claim 10, Glyman, Alspach-Goss and Tiku teach the above method of claim 1.  Glyman also teaches further comprising: 
generating, via the one or more processors, a notification that includes one or more of the finalized amount for the completed interaction, the adjusted first assessment, or the second assessment (Fig. 8A; para [0057]); and 
transmitting, via the one or more processors, the notification to a user device of a person associated with the completed interaction (Fig. 8A; para [0057], dashboard includes statistics on recent purchases, claims, savings, and trends).

Regarding claim 19, Glyman, Alspach-Goss and Tiku teach the above system of claim 11.  Glyman also teaches further comprising:
generating, via the one or more processors, a notification that includes one or more of the finalized amount for the completed interaction, the adjusted first assessment, or the second assessment (Fig. 8A; para [0048]-[0049], [0057]); and
transmitting, via the one or more processors, the notification to the provider (para [0048]-[0049], process begins with automatically generating a refund claim for the user…claim message/email); and 
transmitting, via the one or more processors, the notification to a user device of a person associated with the completed interaction (Fig. 8A; para [0057], dashboard includes statistics on recent purchases, claims, savings, and trends). 

Regarding claim 20, claim 20 recites substantially similar subject matter as claims 1 and 10 and is therefore rejected on similar grounds.

NOTE: Applicant is advised that should claim 10 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684